     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 1 of 8 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Kendall Gimbi
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:20-cv-07260
12
     Kendall Gimbi
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Schools First Federal Credit Union       2. Violation of the Telephone Consumer
                                                 Protection Act
17
                         Defendant.
18

19         COMES NOW Plaintiff Kendall Gimbi, an individual, based on information
20   and belief, to allege as follows:
21                                    INTRODUCTION
22      1. This is an action for damages brought by an individual consumer for
23   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
24   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
25   from engaging in abusive, deceptive, and unfair practices and violation of the
26   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
27

28

                                              1
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 2 of 8 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3       2. Plaintiff brings this action against Defendant Schools First Federal Credit
4    Union (hereinafter “Defendant” or “SFFCU”) for its abusive and outrageous conduct
5    in connection with debt collection activity.
6       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
7    following findings and purpose in creating the Rosenthal Act:
8
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
9          Unfair or deceptive collection practices undermine the public
10         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
11

12          (2) There is need to ensure that debt collectors and debtors exercise
13
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
14

15          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
16
            debts and to require debtors to act fairly in entering into and honoring
17          such debts, as specified in this title.
18
        4. While many violations are described below with specificity, this Complaint
19
     alleges violations of the statutes cited in their entirety.
20
        5. The TCPA was designed to prevent calls like the ones described herein, and
21
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
22
     intended to give consumers a choice as to how corporate entities may contact them
23
     and to prevent the nuisance associated with automated or prerecorded calls.
24
                                 JURISDICTION & VENUE
25
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
26
     U.S.C. § 227.
27
        7. This venue is proper pursuant to 28 U.S.C. §1391(b).
28

                                                  2
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 3 of 8 Page ID #:3




1       8. Plaintiff lives in California and resides in the Central District of California.
2       9. Defendant is located in California and conducts business in California.
3                              GENERAL ALLEGATIONS
4       10. Plaintiff Kendall Gimbi (hereinafter “Plaintiff”) is an individual residing in
5    the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
6       11. At all relevant times herein, SFFCU was a company engaged, by the use of
7    mail, email, and telephone, in the business of collecting a debt from Plaintiff, and a
8    “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
9       12. At all relevant times, Defendant acted as a “debt collector” within the
10   meaning of Cal. Civ. Code §1788.2(c)
11      13. Plaintiff obtained an unsecured loan with Defendant in mid-2012.
12      14. The account Plaintiff opened with Defendant was primarily for personal,
13   family or household purposes and is therefore a “debt” as that terms is defined by
14   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
15      15. Defendant has been attempting to collect on a debt that originated from
16   monetary credit that was extended primarily for personal, family, or household
17   purposes, and was therefore a “consumer credit transaction” within the meaning of
18   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
19      16. Because Plaintiff, a natural person allegedly obligated to pay money to
20   Defendant rising from what Plaintiff is informed and believes was a consumer credit
21   transaction, the money allegedly owed was a “consumer debt” within the meaning
22   of California Civil Code § 1788.2(f) of the Rosenthal Act.
23      17. Plaintiff is informed and believes that Defendant is one who regularly
24   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
25   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
26   Act, and thereby engages in “debt collection” within the meaning of the California
27   Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
28   the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
                                                3
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 4 of 8 Page ID #:4




1       18. Plaintiff’s account was an unsecured loan.
2       19. Plaintiff began making payments on the account shortly after it was opened.
3       20. Plaintiff eventually became financially unable to keep up with the monthly
4    payments on the loan.
5       21. Defendant began contacting Plaintiff in approximately November of 2019 to
6    inquire about the status of the account and to collect on the payments that were no
7    longer being made.
8       22. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
9    seek some type of financial relief.
10      23. Counsel for Plaintiff sent Defendant a letter confirming representation of
11   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
12   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
13      24. The content of the letter also informed Defendant that Plaintiff was
14   withdrawing her consent to be contacted on her cellular telephone.
15      25. Counsel for Plaintiff sent the letter of representation to Defendant on or about
16   December 6, 2019, via certified mail.
17      26. Defendant received the certified letter on December 12, 2019.
18      27. Plaintiff informed Defendant that she was revoking her consent to be called
19   on her telephone in December of 2019.
20      28. Defendant continued to contact Plaintiff after the certified letter of
21   representation was received and Defendant was aware that Plaintiff was revoking
22   consent to be contacted on her cellular telephone with an ATDS.
23      29. Defendant’s calls continued through February 26, 2020.
24      30. Defendant would sometimes call Plaintiff numerous times each day
25   demanding payment on the account.
26      31. Defendant would use an automatic dialing machine when placing the calls to
27   Plaintiff.
28

                                                 4
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 5 of 8 Page ID #:5




1       32. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
2    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
3    deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
4    to be contacted on her cellular telephone.
5       33. Defendant’s calls were frequent in nature and continued despite receiving
6    written confirmation that Plaintiff was represented by an attorney and that all calls
7    to Plaintiff’s cellular telephone were to stop.
8       34. Despite receiving written notice regarding Plaintiff’s representation by
9    counsel and revocation of her consent to be contacted on her cellular telephone
10   Defendant continued to call and contact Plaintiff daily regarding her account with
11   Defendant.
12
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
13                            (Cal. Civ. Code §§ 1788-1788.32)
14                               (Against Defendant SFFCU)
15
        35. Plaintiff realleges and incorporates herein the allegation in each and every
16
     paragraph above as though fully set forth herein.
17
        36. Plaintiff provided written notice that she was represented by sending
18
     Defendant a letter with the name, address, and contact information of her attorney
19
     and informed Defendant that she was represented.
20
        37. Defendant continued to call and attempt to make contact with Plaintiff
21
     despite receiving notice of representation and being informed that Plaintiff had
22
     retained counsel in an effort to deal with the debt that was owed to Defendant.
23
        38. The calls and communications made by Defendant to Plaintiff were not
24
     related to statements of Plaintiff’s account and were attempts to collect a debt.
25
        39. Plaintiff received numerous calls from Defendant after Defendant was
26
     informed of Plaintiff’s representation by counsel.
27

28

                                                  5
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 6 of 8 Page ID #:6




1       40. Defendant received a certified letter from Plaintiff’s counsel on March 2,
2    2020.
3       41. Defendant contacted Plaintiff at least 19 (nineteen) separate times after being
4    informed that Plaintiff retained an attorney and was informed of the representation.
5       42. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
6    receiving noticed that Plaintiff had retained an attorney.
7

8
                             SECOND CAUSE OF ACTION
                                 (Violation of the TCPA)
9                                    (47 USC § 227)
10                             (Against Defendant SFFCU)
11
        43. Plaintiff realleges and incorporates herein the allegation in each and every
12
     paragraph above as though fully set forth herein.
13
        44. Since at least early December of 2019 Defendant started calling Plaintiff’s
14
     cellular telephone requesting that payment be made on the accounts Plaintiff held
15
     with Defendant.
16
        45. Defendant was informed that Plaintiff revoked her consent to be contacted by
17
     Defendant in December of 2019.
18
        46. Defendant called Plaintiff numerous times since Plaintiff withdrew her
19
     consent to be contacted by an automatic dialing machine.
20
        47. Defendant would contact Plaintiff nearly daily regarding payment on the
21
     accounts.
22
        48. Defendant placed the above cited calls using an artificial or prerecorded voice
23
     to deliver the collection messages without Plaintiff’s prior express consent.
24
        49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
25
     dialing system” as defined by 47 U.S.C. §227(a)(1).
26
        50. These calls were made to Plaintiff’s cellular telephone and were not calls for
27
     an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
28

                                               6
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 7 of 8 Page ID #:7




1         51. Plaintiff expressly revoked any consent that may have previously been given
2    to Defendant to be contacted by an automatic dialing machine in November of 2019.
3         52. Overall Plaintiff was contacted at least 19 (nineteen) times by Defendant on
4    her cellular phone.
5         53. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
6    §227(b)(1)(A)(iii).
7                                 PRAYER FOR RELIEF
8    WHEREFORE, Plaintiff prays for judgment as follows:
9               a. An award of actual damages pursuant to California Civil Code
10                 §1788.30(a), as will be proven at trial, which are cumulative and in
11                 addition to all other remedies provided for in any other cause of action
12                 pursuant to California Civil Code §1788.32.
13              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
14                 §1788.30(b), which are cumulative and in addition to all other remedies
15                 provided for in California Civil Code §1788.32; and
16              c. An award of costs of litigation and reasonable attorney’s fees pursuant
17                 to Cal. Civ. Code §1788.30(c).
18              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
19                 §227(b)(3)(C) for each and every violation.
20              e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
21                 conduct in the future.
22
                                             Gale, Angelo, Johnson, & Pruett, P.C.
23   Dated:        August 12, 2020                         By: /s/ Joe Angelo
24                                                  Joe Angelo
                                                    Elliot Gale
25
                                                    Attorneys for Plaintiff
26   //
27
     //
     //
28

                                               7
     Case 2:20-cv-07260-AB-MAA Document 1 Filed 08/12/20 Page 8 of 8 Page ID #:8




1
                              DEMAND FOR JURY TRIAL
2

3
          Plaintiff hereby demands trial of this matter by jury.

4
                                           Gale, Angelo, Johnson, & Pruett, P.C.
5

6    Dated: August 12, 2020                       /s/ Joe Angelo
                                                  Joe Angelo
7
                                                  Elliot Gale
8                                                 Attorneys for Plaintiff
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
